    Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 1 of 17 PAGEID #: 791




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO


DESIGN BASICS, LLC,                                      §    Case No. 1:17-00449-SJD
                                                         §
                          Plaintiff,                     §    District Judge Susan J. Dlott
                                                         §    Magistrate Judge
                 v.                                      §
                                                         §
LANDMARK COMMUNITIES,                                    §
INC., et al.,                                            §
              Defendants.                                §




       PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL
                         SUMMARY JUDGMENT



        Plaintiff Design Basics, LLC (“DB” or “Plaintiff”) files this brief to its Motion for Partial

Summary Judgment on two issues; Copyright Validity and that there is no evidence to support ten

(10) of the Landmark Defendants’ affirmative defenses, and that they are inapplicable or irrelevant

to DB’s claims.1

          I.       INTRODUCTION AND RELEVANT FACTUAL BACKGROUND

     A. The Plaintiff and the Copyrighted Works

        This is a copyright infringement case brought by DB, a home plan design company based

in Omaha, Nebraska, against several different entity and individual defendants. The Defendants,



1
  It should be noted that DB was recently involved in a separate copyright infringement action before this Honorable
Court, Design Basics, LLC, et. al. v. Ashford Homes, LLC, et. al, CN: 1:17-cv-00273-SJD. Although it was resolved
amicably, the Ashford Homes case involved the same legal issues and analogous facts present in this suit – as well as
the same counsel representing both Plaintiff and Defendants – resulting in similar discovery efforts performed. As
such, and with the exception of referencing facts specific to the present lawsuit – and the removal of certain legal
arguments regarding matters which this Honorable Court has already ruled are issues of fact to be determined by a
jury – the instant memorandum is substantially identical to the one filed in Ashford Homes. See Case 1:17-cv-00273-
SJD, Doc # 59, Filed 06/18/18 PAGEID #1037-1057.
    Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 2 of 17 PAGEID #: 792




Landmark Communities, Inc. (“Landmark”), Berkey Homes, LLC (“Berkey”), Kelly Homes, Inc.

(“Kelly”), PR Properties, Inc. (“PRP”), Orchard Meadows, LLC (“Orchard”), Paul A. Berding,

individually (“P. Berding”), Matthew P. Berding, individually (“M. Berding”), and Ronald W.

Gerhlich, individually will hereinafter be referred to collectively as the “Landmark Defendants.”

The Defendants, Gerhlich Guilders, LLC (“GBL”), the Gehrlich Group, Inc. (“GGI”), the Gehrlich

Group, LLC (“GGL”), Gerhlich Homes, Inc. (“GHI”), Gehrlich Properties, LLC (“GPL”), Keith

M. Gehrlich, individually (“K. Gehrlich”), Jeffrey A. Gerhlich, individually (“J. Gerhlic”) will

hereinafter be referred to collectively as the “Gerhlich Defendants.” Because they failed to plead

or otherwise defend themselves in this lawsuit – as required by law – the Court entered Default

against the Gehrlich Defendants on November 15, 2017 [See CM/ECF Doc. # 50, PAGEID # 297].

           DB, formerly known as Design Basics, Inc., is a Nebraska company that has been engaged

in the business of creating, marketing, publishing, and licensing the use of architectural works

since the early 1980’s. (CM/ECF Doc. # 63, PAGEID # 639, Dec. of Pat Carmichael, ¶ 3). For

over three decades, DB has marketed its original custom and ready-made home plans for single

and multi-family homes through plan catalogs, home building industry publications brokerage

marketing partners, client-specific publications, and the internet. Id. DB’s customers license the

home plans for marketing and construction purposes. DB also assists its builder clientele with their

marketing efforts to potential homebuyers, and customizes home plans2 for its builder customers.

Id at PAGEID # 641. DB is a leader in the residential home plan industry, and has received

national recognition through awards of various honors both in the home building and business

industries. Id. at PAGEID #642. However, over the past 15 years, DB has seen a sharp decline in




2
    Which DB refers to as a “custom change order.”



                                                     2
  Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 3 of 17 PAGEID #: 793




its annual plan licensing revenue, which has resulted in DB’s employee base shrinking by 75%.

Based on its sales records and the information it has uncovered of known plan theft, DB’s

precipitous decline in license sales directly corresponds with the rise of known (and suspected)

theft of its plans. Id.

        In this case, for example, both sets of Defendants have, at various times between 1990 and

2003, purchased design plan catalogs and construction licenses from DB. (CM/ECF Doc. # 58-

11). However, none of the Defendants purchased licenses for any of the seven (7) specific works-

at-issue in this case. Id.

        Despite this unprecedented decline in its annual revenues, DB continues to create, market,

and license new original home plans. (CM/ECF Doc. # 63, PAGEID # 643, Dec. of Pat

Carmichael, ¶ 22). DB has authored approximately 350 new original architectural works that have

been put into service. Id. Because DB is in the business of creating, marketing, and selling licenses

to use their architectural works, the value of DB is based almost solely on the intellectual property

it has created over the last 30 years. Id.

        Every work within DB’s residential house plan portfolios is registered with the U.S.

Copyright Office before being marketed in any way. (CM/ECF Doc. # 63, PAGEID # 639, Dec.

of Pat Carmichael, ¶ 3). Among DB’s registered works are the seven (7) designs at issue in this

case (the “Copyrighted Works”): DB’s “Paterson,” the “Bermier,” the “Ingram,” the “Pawnee

Point,” the “Collier,” the “Linden,” and the “Lancaster.” (See CM/ECF Doc’s # 63, PAGEID #

643, (Dec of Pat Carmichael, ¶ 23) and CM/ECF Doc.’s # 63-1 to 63-7). Registration certificates

and deposit materials for these works are attached as Exhibits 1 - 7, respectively. CM/ECF Doc.’s

# 63-1 to 63-7).




                                                 3
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 4 of 17 PAGEID #: 794




      B. Defendants’ Piracy of Plaintiff’s Designs

         On July 1, 2014, in the course of investigating claims of infringement for another builder,

DB saw several infringements of its works on the Landmark Defendants’ website,

www.berkeyhomes.com. (CM/ECF Doc. # 63, PAGEID # 644-45, Dec. of Pat Carmichael, ¶

31). Specifically, DB saw some postings of infringing designs of the following works: “Paterson,”

the “Bermier,” the “Ingram,” the “Pawnee Point,” the “Collier,” the “Linden,” and the “Lancaster.”

Id.

         DB sued Defendants for violations of the Copyright Act and Digital Millennium Copyright

Act (“DMCA”). (See DB’s Original Complaint, Doc #1, PAGEID # 1). During of the discovery

phase of litigation, it became clear that Defendants’ infringing activities extended far beyond the

knockoffs posted online and listed in DB’s Original Complaint. Through inspection of CAD

drawings and blueprints produced by the Landmark Defendants during discovery – as well as

independent research of property records for homes built and sold by the Gehrlich Defendants –

DB uncovered that the Landmark Defendants constructed, marketed, and sold at least 274 three-

dimensional infringing copies (knockoff houses) of the 7 Copyrighted Works and that the Gehrlich

Defendants constructed, marketed, and sold at least 114 three-dimensional infringing copies.

(CM/ECF Doc. # 63, PAGEID # 644-45, Dec. of Pat Carmichael, ¶ 31). DB later amended the

complaint alleging these additional infringements of DB’s copyright protected works. (See DB’s

First Amended Complaint, Doc. # 58, PAGEID #339).




                                                  4
  Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 5 of 17 PAGEID #: 795




   C. Motion for Partial Summary Judgment

       To streamline this case for trial, DB now moves for partial summary judgment on the

following issues:

               (1)     DB’s ownership of valid copyrights in the 7 works at issue; and

               (2)     Ten of the Landmark Defendants’ affirmative defenses.

       Because there is no genuine issue of material fact regarding these issues, DB asks the Court

to grant summary judgment on each of them.

                        II.     SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact on the issue for which summary judgment is sought, such that the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). Material facts are those that

“might affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

       The nonmoving party “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986); Wimbush v. Wyeth, 619 F.3d 632, 638 (6th Cir. 2010); Ferreri v. City of Strongsville,

1:10-CV-01014, 2011 WL 114331, at *10 (N.D. Ohio Jan. 13, 2011). A genuine issue of material

fact exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. at 248. “The mere existence of a scintilla of

evidence in support of the [nonmoving party’s] position will be insufficient . . .” Id. at 252. Where

the moving party does not bear the burden of proof on the issue at trial, it may discharge its burden

of showing that no genuine issue of material fact remains by demonstrating that “there is an


                                                  5
  Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 6 of 17 PAGEID #: 796




absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Factual controversies are to be resolved in favor of the nonmovant – the evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. at 248.

                                       III.    ARGUMENT

   A. DB Owns Valid Copyrights in the Works-at-Issue

       A plaintiff alleging copyright infringement must prove: (1) ownership of a valid copyright

and (2) copying of the original elements of the copyright. Feist Publin. Inv. v. Rural Tel. Serv. Co.,

499 US 340 (1991); ATC Dist. Group, Inc. v. Whatever It Takes Transmissions & Parts, Inc., 402

F.3d 700, 705 (6th Cir. 2005). DB is entitled to partial summary judgment regarding their

ownership of the Copyrighted Works. Plaintiffs hold certificates of copyright registration issued

by the United States Copyright Office for each of the 7 Copyrighted Works at issue. (See Exhibits

1 - 7). These certificates of registration are prima facie evidence of the validity of the copyrights

and of the facts stated in the certificates. 17 U.S.C. § 410(c); See also Lexmark Int’l. v. Static

Control Components, Inc., 387 F.3d 522, 534 (6th Cir. 2004).

       DB presents evidence sufficient to show as a matter of law that DB is the author of each of

the Copyrighted Works, the Copyrighted Works are original to DB, and the Copyrighted Works

have the requisite degree of creativity for copyright protection.

          i.   DB’s Certificates of Registration Establish That It is the Owner of Valid
               Copyrights

       DB is and has been engaged in the business of creating and publishing architectural house

designs, and is the author of, and at all times relevant to this claim, has been and is now the sole

owner and proprietor of all right, title, and interest in and to the copyrights in certain home




                                                  6
  Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 7 of 17 PAGEID #: 797




plans/designs published in various catalogs. (CM/ECF Doc. # 63, PAGEID # 639 Dec. of Pat

Carmichael, ¶ 3).

        Originally, DB was formed and established as a corporation 30 years ago by its founder

and former president, Dennis Brozak (“Brozak”). Id. At that time, Plaintiff was named Design

Basics, Inc. Id. Design Basics, Inc. is the author listed on the registration certificates for the

“Paterson,” the “Bermier,” the “Ingram,” the “Pawnee Point,” the “Collier,” the “Linden,” and the

“Lancaster.” (See CM/ECF Doc’s # 63 and 63-1 to 63-7, PAGEID 643, 648, 661, 663, 683, 685,

702, 716, 718, 734, 737, and 753, (Dec. of Pat Carmichael, ¶ 23, and Exhibits 1 – 7).

        In 2009, as Brozak was about to retire, and the company was about to shut its doors, Patrick

Carmichael and Myles Sherman purchased Design Basics, Inc. (CM/ECF Doc. # 63, PAGEID #

640, Dec. of Pat Carmichael, ¶¶ 4-7). After purchasing Design Basics, Inc., Mr. Carmichael and

Mr. Sherman restructured Design Basics, Inc. into Design Basics, L.L.C. Id at PAGEID # 640-

41. During the purchasing process, Mr. Carmichael and Mr. Sherman created DBI Holdings,

L.L.C., a Nebraska limited liability company, which was merged with Design Basics, Inc. in

accordance with Nebraska law. Id at PAGEID # 640-41. By operation of law, the resulting,

combined, surviving entity – DB – is a limited liability company that owns all the assets of the

previously separate, pre-merger entities, including all the intellectual property of Design Basics,

Inc. Id at PAGEID # 640-41. The copyright ownership of Design Basics, Inc. passed from it to

DB “by operation of law” as this phrase is used in 17 U.S.C. § 204(a). Id at PAGEID # 640-41.

Therefore, DB is the lawful owner of the copyrights in the Works at issue in this case.

        The certificates of registration are prima facie evidence that DB owns valid copyrights. In

any judicial proceeding, “the certificate of a registration made before or within five years after first

publication of the work shall constitute prima facie evidence of the validity of the copyright and



                                                   7
  Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 8 of 17 PAGEID #: 798




of the facts stated in the certificate.” 17 U.S.C. § 410(c). The legislative history shows that the

purpose of § 410(c) is to place the burden of challenging the validity of a copyright on the

defendant:

           The plaintiff should not ordinarily be forced in the first instance to prove all of the
           multitude of facts that underline the validity of the copyright unless the defendant,
           by effectively challenging them, shifts the burden of doing so to the plaintiff.

H.R. Rep. No. 94-1476 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5773. This statutory

presumption is enforced in the Sixth Circuit. Lexmark, 387 F.3d at 534; see also Tacori Enterprises

v. Rego Mfg., 2008 U.S. Dist. LEXIS 73686, 2008 WL 4426343, * 21-22 (N.D. Ohio Sept. 25,

2008).      DB can conclusively establish its ownership of a valid copyright on each of the

Copyrighted Works at issue; thus summary judgment on the first element is warranted.

             ii.   DB is the Owner of Valid Copyrights

           In addition, and in the alternative to their reliance on the statutory presumption set out

above, DB also presents summary judgment evidence that it is the author of the works at issue,

and that these works qualify for copyright protection. The declaration of Pat Carmichael and the

deposit materials authenticate the works themselves, and establish DB’s authorship and originality

of the Copyrighted Works.

           Valid copyrights protect “original works of authorship.” 17 U.S.C. § 102(a). To be

“original,” the work must have been independently created by the author, rather than copied from

another work, and possess “at least some minimal degree of creativity.” Feist Publications, Inc. v.

Rural Telephone Service Co., 499 U.S. 340, 361 (1991). The “requisite level of creativity is

extremely low; even a slight amount will suffice. The vast majority of works make the grade quite

easily, as they possess some creative spark, ‘no matter how crude, humble or obvious’ it might

be.” Id.



                                                     8
  Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 9 of 17 PAGEID #: 799




       Architectural designs are protected in two separate categories under the Copyright Act.

Prior to 1990, architectural plans were protected only as technical drawings, under the statutory

category of “pictorial, graphic and sculptural works” (“PGS”) 17 U.S.C. § 101(a)(5). The statutory

definition for such “PGS” works includes “diagrams, models, and technical drawings, including

architectural plans.” 17 U.S.C. § 101; Scholz Design, Inc. v. Sard custom Homes, LLC, 691 F.3d

182, 188-89 (2d Cir. 2012). Frank Betz Assocs. v. J.O. Clark Construction, 2010 U.S. Dist. LEXIS

53437 at * 28-31.

       In 1988, the United States joined the Berne Convention for the Protection of Literary and

Artistic Works, a longstanding copyright treaty. Congress passed the Architectural Works

Copyright Protection Act of 1990 (the “AWCPA”) to conform United States law to the Berne

Convention and protect architectural works. Scholz Design v. Sard, 691 F.3d at 188, n.6. The

AWCPA extended copyright protection to the design of the building itself. It added “architectural

works” as a new category of protected works of authorship. 17 U.S.C. § 102(a)(8). It also added a

definition of architectural works:

       An “architectural work” is the design of a building as embodied in any tangible
       medium of expression, including a building, architectural plans, or drawings. The
       work includes the overall form as well as the arrangement and composition of
       spaces and elements in the design, but does not include individual standard features.

17 U.S.C. § 101. Under the AWCPA, building a structure from copyrighted plans and drawings

without permission from the copyright owner is infringement. Scholz Design, 691 F.3d at 189-190.

       Since 1990, the same architectural design qualifies for copyright protection under both 17

U.S.C. § 102(a)(5) (PGS works) and 17 U.S.C. § 102(a)(8) (architectural work). Scholz Design,

691 F.3d at 187. See also H.R. Rep. No. 101-735 (1990) (“House Report”), reprinted in 1990

U.S.C.C.A.N. 6935, 6950 (“An individual creating an architectural work by depicting that work




                                                9
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 10 of 17 PAGEID #: 800




in plans or drawing[s] will have two separate copyrights, one in the architectural work (section

102(a)(8)), the other in the plans or drawings (section 102(a)(5)).”).

       A PGS work “must embody some creative authorship in its delineation or form.” 37 C.F.R.

§ 202.10(a). An architectural work is original even though it may be made up of individual

elements that are not themselves protectable. See Sturdza v. United Arab Emirates, 281 F.3d 1287,

1296 (D.C. Cir. 2002). The legislative history of the AWCPA emphasized that architectural works

were subject to the same standards of originality as all other copyrightable works:

       The proposed legislation incorporates the general standards of originality
       applicable for all other copyrightable subject matter. This standard “does not
       include requirements of novelty, ingenuity, or [a]esthetic merit.” Subjective
       determinations of artistic or aesthetic merit are inappropriate and contrary to
       fundamental principles of copyright law.

House Report at 6952, citing Bleistein v. Donaldson Lithographic Co., 188 U.S. 239 (1903).

       There is a “minimal degree of creativity” in architectural designs, both as pictorial works,

and to the designs themselves as architectural works. See Scholz Design, 691 F.3d at 192;

Richmond Homes Management, Inc. v. Raintree, 862 F.Supp. 1517, 1523-24 (W.D. Va. 1994);

Balsamo/Olson Group, Inc. v. Bradley Place Ltd. P’ship, 966 F.Supp. 757, 759, 761 (C.D. Ill.

1996); Patriot Homes, Inc. v. Forest River Housing, Inc., 548 F.Supp. 647 (N.D. Ind. 2008).

       DB is the author of the 7 Copyrighted Works at issue in this case. Each of the Works has

the level of creativity required for copyright protection. The plans and drawings deposited with

the Copyright Office in connection with DB’s registration of copyrights demonstrate that there is

at least minimal creativity in these works.

       Moreover, there is no evidence in this record – and Defendants cannot adduce any – to

show (much less prove) that DB did not actually create the plans compiled in Exhibits 1 – 7.

Indeed, in response to DB’s request for admissions, Landmark, Berkey, and Kelly all admitted that



                                                 10
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 11 of 17 PAGEID #: 801




the “Certificates of Registration contained in Exhibits 1-7 are valid registrations.” (See CM/ECF

Doc. # 64-1, PAGEID # 771, 773, and 775, Exhibit 8 (Defendants’ Response to Request for

Admissions).Consequently, there is no dispute that DB is the author owner of the Copyrighted

Works. See 17 U.S.C. 201(a) (ownership initially vests in the author of a copyrighted work).

Finally, there is no doubt or dispute that the Copyrighted Works possess the requisite degree of

originality to be copyrightable. DB is, therefore, entitled to summary judgment on the issues of

ownership and validity.

   B. The Landmark Defendants’ Affirmative Defenses Fail

       In their Answer to DB’s First Amended Complaint, the Landmark Defendants alleged the

following affirmative defenses: 1) failure to state a claim; 2) failure to join all necessary parties;

3) statute of limitations; 4) equitable estoppel, laches, acquiescence and/or waiver; 5) unclean

hands; 6) “Defendants actions do not constitute infringement;” 7) invalid copyright; 8) fair use; 9)

infringing plans are “not substantially similar;” and 10) “Defendants deny that they acted in a

willful, intentional, reckless manner.”

       As set forth in more detail below, because the Landmark Defendants cannot produce any

facts or other evidence supporting these affirmative defenses, such claims should be dismissed.

          i.   Defendants’ Third Affirmative Defense – Statute of Limitations

       In their Answer, the Landmark Defendants allege that “Plaintiff’s claims are barred in

whole or in part by the applicable statute of limitations.” See Doc. # 59, PAGEID, 539. The

Landmark Defendants made this allegation without any statement of facts as to why DB’s claims

are “barred” by statute of limitations. To this date, the Landmark Defendants have failed or refused

to show any evidence in support of this defense. In its written discovery requests, DB asked the

Landmark Defendants to produce all documents relating to, concerning, evidencing, and/or



                                                 11
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 12 of 17 PAGEID #: 802




supporting “each and every affirmative defense raised by you in any answer to Plaintiff’s Original

and/or Amended Complaint.” (See CM/ECF Doc. # 64-2, PAGEID # 786, Exhibit 9

(Defendants’ Response to Request for Production No. 24). In response to such request, the

Landmark Defendants simply stated – without objection – “[s]ee enclosed designs

documentation.” Id. (emphasis added). However, the Landmark Defendants completely failed to

state which documents were related to, concerned, evidenced, and/or supported their affirmative

defense of statute of limitation. Id. Moreover, the documents the Landmark Defendants produced

in response to DB’s request for production comprised only 1) Landmark Defendants’ blueprints,

construction drawings, and/or line drawings for the Infringing Works at issue in this case, and 2)

sales and financial documents relating to and/or concerning the houses constructed using the

Infringing Works. Such documents in no way evidence, support, or relate in any way to the

Landmark Defendants’ third affirmative defense.

       The Copyright Act’s statute of limitations, 17 U.S.C. § 507(b), provides that “[n]o civil

action shall be maintained under the provisions of this title unless it is commenced within three

years after the claim accrued.” While the Copyright Act is silent as to when a copyright claim

accrues, across the eleven circuit courts, there are two accepted “rules” interpreting this statute:

the “discovery rule” and the “injury rule.” Under the discovery rule, a cause of action accrues when

the plaintiff discovers, or with due diligence should have discovered, the injury that forms the basis

for the claim. Under the injury rule, a cause of action accrues at the moment of injury.

       The Sixth Circuit has explicitly and repeatedly held that “[a] copyright-infringement claim

‘accrues when a plaintiff knows of the potential violation or is chargeable with such knowledge.’”

Roger Miller Music, Inc. v. Sony/ATV Publishing, LLC, 477 F.3d 383, 390 (6th Cir. 2007), quoting

Bridgeport Music, Inc. v. Ryme Syndicate Records, 376 F.3d 615, 621 (6th Cir. 2004). Under the



                                                 12
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 13 of 17 PAGEID #: 803




law, DB had three years from the date they first knew of Defendants’ infringing activity to file

suit. DB first became aware that Defendants were infringing the Copyrighted Works on July 1,

2014 and filed suit within the required three years See CM/ECF Doc. # 1, PAGEID # 1. The

Landmark Defendants have not – and cannot – produce evidence showing DB knew, or should be

charged with knowledge of either the Landmark Defendants’ or the Gehrlich Defendants’

infringing activities outside of three years before filing. Therefore, DB is entitled to summary

judgment on this defense.

         ii.   The Landmark Defendants’ Claims of Non-Infringement and Lack of
               Substantial Similarity are Not Affirmative Defenses

       The Landmark Defendants allege as affirmative defenses that “Defendants’ actions do not

constitute infringement of Plaintiff’s alleged copyright” and that “Defendants’ alleged infringing

plans do not amount to substantial copy and are not substantially similar to Plaintiff’s alleged

copyrights.” See Doc. # 59, PAGEID 540. These defenses fail as a matter of law because they do

not fit the legal definition of affirmative defenses.

       “A defense which demonstrates that plaintiff has not met its burden of proof is not an

affirmative defense.” Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1088 (9th Cir.

2002) (citing Flav-O-Rich v. Rawson Food Service, Inc. (In re Rawson Food Service, Inc.), 846

F.2d 1343, 1349 (11th Cir. 1988); see also, 2A J. Moore and J. Lucas, Moore’s Federal Practice PP

8.27[1], 8.27[1](2d ed. 1985 (An affirmative defense raises matters extraneous to the plaintiff’s

prima facie case).

       As noted above, DB’s prima facie case requires it to prove: “(1) ownership of a valid

copyright, and (2) copying of the constituent elements of the work that are original.” Feist, supra,

499 U.S. 340, 361 (1991).




                                                  13
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 14 of 17 PAGEID #: 804




       Whether the Landmark Defendants’ actions “constitute infringement” of DB’s

Copyrighted Works is literally the crux of this entire lawsuit.

       Likewise, substantial similarity is essential in establishing the second element, and is an

issue for the trier of fact, for which the jury is charged to visually compare the works and decide

whether the “ordinary observer” would view the two works as aesthetically the same. See Kohus

v. Mariol, 328 F.3d 848, 857 (6th Cir. 2003); see also Design Basics, LLC v. Ashford Homes, LLC,

2018 U.S. Dist. LEXIS 212442, at *46-47 (S.D. Ohio 2018) and Design Basics, LLC v. Forrester

Wehrle Homes, Inc., et. al. 2018 U.S. Dist. LEXIS 50059, *31-32(N.D. Ohio, Mar. 27, 2018).

       Because these defenses are not true affirmative defenses, they should likewise be

dismissed.

        iii.   “Innocent Infringement” is Not a Defense to Liability

       As a matter of law, innocent infringement of copyrighted works is not a defense to liability.

See, e.g., Interplan Architects, Inc. v. C.L. Thomas, Inc., No. 4:08-cv-03181, 2010 U.S. Dist.

LEXIS 114306, at *143 (S.D. Tex. Oct. 27, 2010). “Even an innocent infringer is liable for

infringement.” See Richard Anderson Photography v. Brown, 1990 WL 538929, at *1 (W.D.Va.

1990). Therefore, despite their denial that they “acted in a willful, intentional, reckless manner,”

such will have no bearing on the Landmark Defendants’ liability. As such, this allegation is

likewise not a true “affirmative defense” and should be struck.


        iv.    The Landmark Defendants Show No Evidence for Their Remaining
               Affirmative Defenses

       In addition to the defenses listed above, the Landmark Defendants have included several

boilerplate affirmative defenses – failure to state a claim; failure to join all necessary parties;

estoppel, laches, acquiescence and/or waiver; unclean hands; invalid copyright, and fair use. As to



                                                 14
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 15 of 17 PAGEID #: 805




these remaining affirmative defenses, the Landmark Defendants failed to produce any facts or

other evidence to support any such defenses. The Landmark Defendants did not plead with any

specificity, and no evidence has been offered by way of affidavit, deposition testimony, or other

admissible evidence to prove these six affirmative defenses.

       As to the Landmark Defendants’ Fourth Affirmative Defense, generally, a waiver/estoppel

defense in copyright actions applies when “the party to be estopped had knowledge of defendant’s

infringing conduct, and either intended his own conduct to be relied upon or acted so that the party

asserting the estoppel had a right to believe it was so intended. Additionally, the defendant must

be ignorant of the true facts and must rely on plaintiff’s conduct to his detriment.” Lottie Joplin

Thomas Trust v. Crown Publishers, Inc., 456 F. Supp. 531, 535 (S.D.N.Y. 1977). Essentially, to

succeed in a defense of waiver/estoppel, the accused infringers must show that they substantially

relied on the misleading conduct of the copyright owner in connection with taking some action.

       For the remaining affirmative defenses, the Landmark Defendants have completely failed

to produce any facts or other evidence to support any such pleadings. As stated above, its written

discovery requests, DB asked the Landmark Defendants to produce all documents relating to,

concerning, evidencing, and/or supporting “each and every affirmative defense raised by you in

any answer to Plaintiff’s Original and/or Amended Complaint.” (See CM/ECF Doc. # 64-2,

PAGEID # 786, Exhibit 9 (Defendants’ Response to Request for Production No. 24).In

response to such request, the Landmark Defendants simply referred DB to all of the plan drawings

they produced in discovery. Id. However, the Landmark Defendants completely failed to state

which documents were related to, concerned, evidenced, and/or supported any of their affirmative

defenses.




                                                15
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 16 of 17 PAGEID #: 806




         To pass the summary judgment stage, the Landmark Defendants must offer some evidence

proving each element of their affirmative defenses or at least showing that some genuine issue of

material fact exists. They have not – and indeed they are unable to do so. As to each of these

defenses for which the Landmark Defendants failed to bring forth credible evidence, summary

judgment should be granted in favor of DB and these affirmative defenses should be stricken.

                                          CONCLUSION

         DB has conclusively established that – as a matter of law – it has ownership of valid

copyrights in all of the Copyrighted Works, based on the presumption established by 17 U.S.C.

§410(c) and evidence presented in this motion.

         Additionally, the Landmark Defendants failed to carry their burden of proof to establish a

valid defense on the affirmative defenses listed above. DB is therefore entitled to partial summary

judgment on these affirmative defenses.

         WHEREFORE, PREMISES CONSIDERED, DB prays that this Court GRANT their

Motion for Partial Summary judgment as set forth above, and for such and other relief as they may

be entitled.

Dated:          March 1, 2019                 LEJUNE LAW FIRM

                                              /s/ Dana A. LeJune                      _
                                              Dana A. LeJune (TX 12188250)
                                              Email: dlejune@triallawyers.net
                                              6525 Washington Avenue
                                              Suite 300
                                              Houston, Texas 77007
                                              Telephone: 713.942.9898
                                              Facsimile: 713.942.9899

                                              SEMRO HENRY & BARGA LTD.


                                              /s/ James L. Rogers                    _



                                                 16
 Case: 1:17-cv-00449-SJD Doc #: 65-1 Filed: 03/01/19 Page: 17 of 17 PAGEID #: 807




                                           James L. Rogers (0039743)
                                           Email: rogers@shslawltd.com
                                           7255 Crossleigh Court
                                           Suite 104
                                           Toledo, Ohio 43617
                                           Telephone: 419.517.7377
                                           Facsimile: 419.517.7378

                                           Attorneys for Design Basics, LLC



                               CERTIFICATE OF SERVICE

       A copy of the foregoing Plaintiff’s Memorandum in Support of their Motion for Partial
Summary Judgment was filed electronically and served on March 1, 2019 to all registered parties
by operation of the Court’s electronic filing system.



                                                          /s/ Dana A. LeJune
                                                          Dana A. LeJune




                                              17
